Name: Commission Decision No 3058/79/ECSC of 19 December 1979 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-31

 Avis juridique important|31979S3058Commission Decision No 3058/79/ECSC of 19 December 1979 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community Official Journal L 344 , 31/12/1979 P. 0001 - 0003 Greek special edition: Chapter 12 Volume 2 P. 0029 Spanish special edition: Chapter 12 Volume 3 P. 0196 Portuguese special edition Chapter 12 Volume 3 P. 0196 ++++COMMISSION DECISION NO 3058/79/ECSC OF 19 DECEMBER 1979 AMENDING DECISION 73/287/ECSC CONCERNING COKING COAL AND COKE FOR THE IRON AND STEEL INDUSTRY IN THE COMMUNITY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 95 THEREOF , HAVING REGARD TO THE OPINION OF THE CONSULTATIVE COMMITTEE , WITH THE ASSENT OF THE COUNCIL , WHEREAS COMMISSION DECISION 73/287/ECSC OF 25 JULY 1973 , CONCERNING COKING COAL AND COKE FOR THE IRON AND STEEL INDUSTRY IN THE COMMUNITY ( 1 ) , AS LAST AMENDED BY DECISION NO 1613/77/ECSC ( 2 ) CEASES TO HAVE EFFECT AFTER 31 DECEMBER 1981 ; WHEREAS ARTICLE 1 THEREOF PROVIDES THAT THE RATES OF SALES AID ARE APPLICABLE UNTIL 31 DECEMBER 1979 ; WHEREAS , IN CONSEQUENCE , THE COMMUNITY FINANCING ARRANGEMENTS SET UP UNDER ARTICLE 6 AND FUNDED BY THE CONTRIBUTION PROVIDED FOR UNDER ARTICLE 7 ALSO CEASE TO HAVE EFFECT AFTER THE ABOVEMENTIONED DATE ; WHEREAS UNCERTAINTIES EXIST AS TO THE SITUATION WITH REGARD TO THE SUPPLY OF COKING COAL FROM THIRD COUNTRIES , IF THERE WERE AN EXCESSIVELY RAPID OR EXCESSIVELY HEAVY RUN-DOWN OF COMMUNITY PRODUCTION CAPACITY ; WHEREAS RESTRICTIONS STILL EXIST IN THE SPHERE OF COMMERCIAL POLICY ; WHEREAS THESE UNCERTAINTIES AND RESTRICTIONS WILL CONTINUE TO EXIST BEYOND 31 DECEMBER 1979 ; WHEREAS IT IS THUS NECESSARY TO EXTEND UNTIL 31 DECEMBER 1981 THE PROVISIONS RELATING TO SALES AID AND COMMUNITY FINANCING ARRANGEMENTS ; WHEREAS WITH REGARD TO THE SALES AID , THE SIMPLE APPLICATION OF THE RATES SET FOR 1979 , WOULD IMPAIR THE EFFECTIVENESS OF THE SYSTEM IN SUCH A WAY AS TO JEOPARDIZE THE ATTAINMENT OF THE OBJECTIVES IN QUESTION ; WHEREAS IT IS THUS APPROPRIATE TO INCREASE THESE RATES BY AN AVERAGE OF ABOUT 1 EUA PER TONNE ; WHEREAS THE CORRESPONDING INCREASE IN COMMUNITY FINANCING IS TO BE FUNDED TO THE EXTENT NECESSARY BY THE SIX MEMBER STATES PARTICIPATING SINCE THE ESTABLISHMENT OF THE SYSTEM ; WHEREAS IT IS NECESSARY TO MAKE IMPROVEMENTS OF A TECHNICAL NATURE TO THE EXISTING TEXT ; WHEREAS THE TREATY HAS NOT PROVIDED FOR THE NECESSARY POWERS TO SET UP THIS SYSTEM , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 73/287/ECSC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 ( A ) SHALL READ AS FOLLOWS : " A PRODUCTION AID , FOR WHICH THE GOVERNMENTS SHALL EACH YEAR DETERMINE A RATE PER COALFIELD , WHILE TAKING PARTICULAR ACCOUNT OF THE AVERAGE COSTS OF PRODUCTION IN THAT COALFIELD , THE PRICE OF COKING COAL REFERRED TO IN ARTICLE 5 , DELIVERED IN ITS PRINCIPAL SALES AREA AND THE LONG-TERM SUPPLY CONDITIONS ; " . 2 . ARTICLE 1 ( B ) SHALL READ AS FOLLOWS : " A SALES AID APPLYING TO DELIVERIES TO AREAS REMOTE FROM THE COALFIELD OR EFFECTED BY WAY OF INTRA-COMMUNITY TRADE . THE RATE OF ANY SUCH AID MAY NOT EXCEED 4,40 EUA PER TONNE OF COKING COAL IN THE CASE OF DELIVERIES TO INSTALLATIONS WHICH CAN BE SUPPLIED DIRECT VIA MARITIME TRANSPORT OR WHERE IN THE CASE OF INTRA-COMMUNITY TRADE , SUPPLY VIA MARITIME TRANSPORT IS NECESSARY , AND 2,60 EUA PER TONNE OF COAL IN ALL OTHER CASES . NO SCALE ADOPTED BY A GOVERNMENT SHALL INTRODUCE ANY ELEMENT OF DISCRIMINATION INTO THE AIDS RELATING TO THE DELIVERIES MADE BY THE COAL UNDERTAKINGS . " 3 . ARTICLE 2 ( 2 ) SHALL READ " 1 NOVEMBER " INSTEAD OF " 30 SEPTEMBER " . 4 . ARTICLE 5 ( 1 ) SHALL READ AS FOLLOWS : " THE DELIVERED PRICES OF COKING COAL FROM NON-MEMBER COUNTRIES REFERRED TO IN ARTICLES 1 ( A ) AND 3 ( 2 ) SHALL BE CALCULATED FROM THE PRICES CIF COMMUNITY PORTS FOR COMPARABLE TRANSACTIONS . FOR THIS PURPOSE THE COMMISSION FIXES GUIDE CIF PRICES . " 5 . THE LAST SENTENCE OF ARTICLE 5 ( 2 ) SHALL BE DELETED . 6 . ARTICLE 5 ( 3 ) SHALL BE DELETED . 7 . ARTICLE 7 ( 1 ) SHALL READ AS FOLLOWS : " THE COMMUNITY FINANCING ARRANGEMENTS SHALL COVER AN ANNUAL QUANTITY OF COKING COAL AMOUNTING TO NO MORE THAN 15 MILLION TONNES AND AN AMOUNT OF NO MORE THAN 47 MILLION EUA PER YEAR . " 8 . ARTICLE 7 ( 2 ) SHALL READ AS FOLLOWS : " THE SPECIAL FUND SHALL BE FINANCED ANNUALLY AS FOLLOWS : ( A ) THE CONTRIBUTION OF THE EUROPEAN COAL AND STEEL COMMUNITY SHALL BE 6 MILLION EUA ; ( B ) THE OVERALL CONTRIBUTION OF THE MEMBER STATES SHALL AMOUNT TO NO MORE THAN 24 MILLION EUA ON THE FOLLOWING SCALE ( MEUA ) : - GERMANY : 7,75 , - BELGIUM : 3,25 , - FRANCE : 7,00 , - ITALY : 3,00 , - LUXEMBOURG : 1,50 , - NETHERLANDS : 1,50 ; ( C ) THE OVERALL CONTRIBUTION OF THE IRON AND STEEL INDUSTRIES NOT REFERRED TO IN THE SECOND INDENT OF ARTICLE 6 SHALL BE 17 MILLION EUA ; THIS AMOUNT SHALL BE APPORTIONED AMONG THE IRON AND STEEL UNDERTAKINGS ON THE BASIS OF THEIR CONSUMPTION OF BLAST-FURNACE COKE . THE CONTRIBUTION OF THE IRON AND STEEL INDUSTRIES REFERRED TO IN THE SECOND INDENT OF ARTICLE 6 IS CALCULATED ON THE BASIS OF THE RATE PER TONNE OF CONSUMPTION APPLICABLE TO THE OTHER UNDERTAKINGS . " 9 . ARTICLE 7 ( 3 ) SHALL BE DELETED . 10 . THE FOLLOWING SENTENCE SHALL BE ADDED TO ARTICLE 8 ( 2 ) : " IF THE TONNAGES CONCERNED DO NOT ATTAIN THE LIMIT FIXED IN ARTICLE 7 ( 1 ) , THE REIMBURSEMENTS SHALL BE ASSURED BY HAVING PRIORITY RECOURSE TO THE ECSC CONTRIBUTION AND THE CONTRIBUTION OF THE IRON AND STEEL INDUSTRY . THE CONTRIBUTION OF THE MEMBER STATES SHALL BE REDUCED ACCORDINGLY SO AS TO COVER THE BALANCE OF THE REQUIREMENTS OF THE SPECIAL FUND . " 11 . ARTICLE 8 ( 3 ) SHALL READ AS FOLLOWS : " THE COMMISSION SHALL FIX THE CONTRIBUTIONS TO BE PAID INTO THE SPECIAL FUND . " 12 . ARTICLE 9 ( 1 ) SHALL READ AS FOLLOWS : " THE COMMISSION SHALL TAKE INTO ACCOUNT THE AIDS PROVIDED FOR IN THIS DECISION IN ASSESSING WHETHER THE AIDS REFERRED TO IN ARTICLES 6 TO 12 OF DECISION NO 528/76/ECSC OF 25 FEBRUARY 1976 ARE LIABLE TO INTERFERE WITH THE PROPER FUNCTIONING OF THE COMMON MARKET . " 13 . ARTICLE 10 ( 1 ) SHALL READ AS FOLLOWS : " IN AN EMERGENCY , THE COMMISSION MAY , BY DECISIONS TAKEN AFTER CONSULTATION WITH THE CONSULTATIVE COMMITTEE AND THE EUROPEAN PARLIAMENT AND AFTER THE UNANIMOUS ASSENT OF THE COUNCIL HAS BEEN GIVEN , AMEND : - THE RATE OF THE SALES AIDS , - THE CEILING TO INTRA-COMMUNITY TRADE , - THE RULES GOVERNING THE FINANCING OF THE SPECIAL FUND , - THE SCALE REFERRED TO IN ARTICLE 7 ( 2 ) ( B ) . THESE AMENDMENTS SHALL TAKE ACCOUNT OF THE LONG-TERM TREND OF SUPPLY CONDITIONS AND THE SUPPLY PATTERN WITHIN THE COMMUNITY . " 14 . THE LAST SENTENCE OF ARTICLE 10 ( 3 ) SHALL READ AS FOLLOWS : " IT MAY , IN RESPECT OF THE UNDERTAKINGS IN QUESTION , SUSPEND OR LIMIT THE BENEFITS DERIVING FROM THE APPLICATION OF ARTICLE 1 . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AND SHALL TAKE EFFECT FROM 1 JANUARY 1980 . IT SHALL CEASE TO HAVE EFFECT ON 31 DECEMBER 1981 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1979 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 259 , 15 . 9 . 1973 , P . 36 . ( 2 ) OJ NO L 180 , 20 . 7 . 1977 , P . 8 .